Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group Il, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/21. Applicant’s election without traverse of Group | in the reply filed on 07/20/21 is acknowledged.
The applicant did not elected species | or Il in reply to the restriction mailed on 06/02/21. A telephone call was made to Tim Maier on 07/22/21, but no reply was received. The examiner ask the applicant kindly to choose one of species 1 or 2 in reply to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim 

Claims 5, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The parent claim require 1-2 anions per dopant molecule and it is not clear how 20% or more of thedopant has for example 10 anions. 
Claims 5, 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims do not further limits the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Yasuhisa Sugawara et al ( U. S. Patent Application: 2014/0211372, here after Sugawara), further in view of Takeshi Miyamoto et al ( WO/2016/158752) in which we used U. S. Patent Application: 2018/0244838, here after Miyamoto as legal English translation document, here after Miyamoto).
Claim 1 is rejected. Sugawara teaches a method for manufacturing a conductive polymer solid electrolytic capacitor [0001] comprising:
a conductive polymer introduction step, wherein the conductive polymer introduction step comprises impregnating a porous material with a dispersion, the dispersion includes a conductive polymer dispersed in a non-aqueous solvent(e.g. ethanol), the porous material includes an electrode material which is a sintered body of particles, and a dielectric covering a surface of the electrode material[0100-0106, 0067]; and a solvent removal step, wherein the solvent removal step comprises removing at least a part of the non-aqueous solvent and forming a solid electrolyte which covers the surface of the porous material[0109, fig. 1]. Sugarawa teaches the polymer is PEDOT (3, 4-ethylenedioxythiophene) [0040], and teaches adding dopant (polystyrene sulfonic acid) to the suspension [0065, 0042, 0085-0086]. Sugarawa does not teach specific conductive polymer of formula 1, or formula 2. Myamoto teaches making a conductive polymer suspension comprising non-aqueous solvent (ethanol) [0105] for making electrolytic capacitors [0121], where conductive polymer suspension impregnated to porous structure, and the polymer has extremely higher impregnating ability to porous body since it has the excellent stability in the solvent and forms a uniform solution when dissolved in the solvent and has extremely high impregnating ability [0028-0029]. - [A]. Sugarawa teaches average molecular weight of anion (polyanion or Polystyrene sulfonic acid) is 2000[0043, 0042, 0085-0086], therefore dopant (considering 184.21 is mass of one monomer of Polystyrene sulfonic acid, and fully dissociate in solvent) has about 10.8 anions which is about 10 anions per molecules including one or two.
Claim 2 is rejected as Sugarawa teaches the average pore diameter of the porous material is less than 1 um [0038].
Claims 3 and 7 are rejected. Sugarawa teaches the electrode material includes tantalum, niobium, or an alloy thereof [0102].
Claims 4 and 8-9 are rejected. Sugarawa teaches wherein the dopant includes oxygen (Polystyrene sulfonic acid) [see claim 1 rejection above].
          Claim 5, 10-12 are rejected. Sugarawa teaches average molecular weight of anion (polyanion or Polystyrene sulfonic acid) is 2000[0043, 0042, 0085-0086], therefore dopant (considering 184.21 is mass of one monomer of Polystyrene sulfonic acid, and fully dissociate in solvent) has about 10.8 anions. Although it does not teach 
polymer solid electrolytic capacitor as Sugarawa and Miyamoto teach where the molecular weight of polyanion is slightly less than 2000, because one in ordinary skill in the art would have expected them to have the same properties.
Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhisa Sugawara et al (U. S. Patent Application: 2014/0211372, here after Sugawara), Takeshi Miyamoto et al (WO/2016/158752) in which we used U. S. Patent Application: 2018/0244838, here after Miyamoto as legal English translation document, here after Miyamoto), further in view of Miyo Fujita et al (U. S. Patent Application: 2018/0371177, here after Fujita).
Claim 1 is rejected. Sugawara teaches a method for manufacturing a conductive polymer solid electrolytic capacitor [0001] comprising:
a conductive polymer introduction step, wherein the conductive polymer introduction step comprises impregnating a porous material with a dispersion, the dispersion includes a conductive polymer dispersed in a non-aqueous solvent(e.g. ethanol), the porous material includes an electrode material which is a sintered body of particles, and a dielectric covering a surface of the electrode material[0100-0106, 0067]; and a solvent removal step, wherein the solvent removal step comprises removing at least a part of - [A]. Sugarawa does not teach the dopant has 1-10 anions in one dopant molecule. Fujita teaches making a capacitor comprising conductive polymer doped with polyanion [0105] comprising polystyrene sulfonic acid) with molecular weight of 1000[0083, 0085]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was 
Claim 2 is rejected as Sugarawa teaches the average pore diameter of the porous material is less than 1 um [0038].
Claims 3 and 7 are rejected. Sugarawa teaches the electrode material includes tantalum, niobium, or an alloy thereof [0102].
Claims 4 and 8-9 are rejected. Sugarawa and Fujita teach the dopant includes oxygen (Polystyrene sulfonic acid) [see claim 1 rejection above].
           Claim 5, 10-12 are rejected. Sugarawa teaches average molecular weight of anion (polyanion or polystyrene sulfonic acid) is 2000[0043, 0042, 0085-0086], therefore dopant (considering 184.21 is mass of one monomer of Polystyrene sulfonic acid, and fully dissociate in solvent) has about 11 anions. Sugarawa does not teach the dopant has 1-10 anions in one dopant molecule. Fujita teaches making a capacitor comprising conductive polymer doped with polyanion [0105] comprising polystyrene sulfonic acid) with molecular weight of 1000[0083, 0085]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of manufacturing a conductive polymer solid electrolytic capacitor as Sugarawa and Miyamoto teach where the molecular weight of the polystyrene sulfonic acid is 1000, because it is suitable molecular weight as polyanion for making dopant in conductive .
Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive. The applicant argument regarding the prior references do not teach the dopant has 1 or 2 anions in one dopant molecule is not persuasive, as Sugarawa teaches about 10 anions per molecule and Miyamoto teaches about 5 anions per molecule which in fact cover the 1 or 2 anions per molecule range as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712